DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.

 Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In the preamble of claim 22, it states "A machine readable storage medium". Since the specification does not particularly limit the storage device to only non-transitory storage devices or some structural storage devices, it can also include carrier waves and signal. Therefore, it is suggested to rewrite the claim preamble as "A non-transitory machine-readable storage medium" or in any other structural language. Appropriate correction is required



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 15-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Umlauf (Pub. No.: US 2015/0378440A1) and further in view of Casper (Pub. No.: US 2015/0296250A1).
With respect to claim 1:
Umlauf discloses a method to present virtual objects in a target environment, the method, comprising: detecting that a content segment being consumed in the target environment with virtual content (abstract, parag. 0004, 0006 and 0007 discloses a virtual object); capturing contextual information for the target environment (parag. 0005, 0018); presenting the virtual object for consumption in target environment; wherein, the virtual object is contextually relevant to the target environment (parag. 0004, 0018-0019);
	Umlauf does not explicitly disclose wherein content segment being consumed by a user in the target environment is associated with a virtual segment.
	Casper discloses content segment being consumed by a user in the target environment is associated with a virtual segment (Fig. 5B discloses content segment that are displayed to user in a target environment as in parag. 0095-0098). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Casper into the teaching of Umlauf in order to present commerce information relating to video content.
With respect to claim 2:
Umlauf discloses the method of claim 1, further comprising analyzing the content type of the content segment being consumed; determining the indication is based on the analyzing of content type of the content segment being consumed (parag. 0007).
With respect to claim 3:
Umlauf discloses the method further comprising generating, the virtual object that is presented for consumption, based on contextual metadata in the contextual information; wherein, the virtual object that is associated with the content segment and presented in the target environment is generated on demand (parag. 0004, 0018).
With respect to claim 4:
Umlauf discloses the method of claim 1, further comprising retrieving the virtual object that is presented for consumption, based on contextual metadata in the contextual information (parag. 0085).
With respect to claims 5:
Umlauf discloses the method of claim 1, wherein, the contextual information includes, one or more of identifier of a device used to consume the content segment in the target environment; software on the device; cookies on the device (parag. 0042 that disclose contextual information based on software).
With respect to claim 6:
Umlauf discloses the method of claim 1, wherein, the contextual information includes, one or more of timing data associated with consumption of the content segment in the target environment; indications of other virtual objects deployed in the target environment (abstract and parag. 0004).
With respect to claim 15:
Umlauf discloses an apparatus to present virtual content in a target environment, the apparatus, comprising: a processor (parag.0090); memory having stored having stored thereon instructions (parag. 0080), which when executed by a processor, cause the processor to: detect an indication that a content segment being consumed in the target environment has virtual content associated with it (abstract, parag. 0004, 0006 and 0007 discloses a virtual object); present the virtual content for consumption in target environment; wherein, the virtual content is contextually relevant to the target environment (parag. 0004, 0018-0019).
Umlauf does not explicitly disclose content segment being consumed by a user in the target environment is associated with a virtual segment.
Casper discloses content segment being consumed by a user in the target environment is associated with a virtual segment (Fig. 5B discloses content segment that are displayed to user in a target environment as in parag. 0095-0098). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Casper into the teaching of Umlauf in order to present commerce information relating to video content.
With respect to claim 16:
Umlauf discloses the apparatus of claim 15, wherein, the processor is further operable to: capture contextual information for the target environment; generate, the virtual content that is presented for consumption, based on contextual metadata in the contextual information or retrieve the virtual content that is presented for consumption, based on contextual metadata in the contextual information wherein, the virtual content that is associated with the content segment and presented in the target environment is generated on demand ((parag. 0004, 0018, 0085).
With respect to claim 17:
Umlauf discloses the apparatus of claim 15, wherein, the processor is further operable to: capture contextual information for the target environment (parag. 0005, 0018); retrieve the virtual content that is presented for consumption, based on contextual metadata in the contextual information parag. 0085); wherein, the virtual content is retrieved at least in part from a remote repository in response to querying the remote repository using the contextual metadata (para.0045, 0081).
With respect to claim 18:
Umlauf discloses the apparatus of claim 15, wherein, the processor is further operable to: capture contextual information for the target environment; wherein, contextual information includes, one or more of: identifier of a device used to consume the content segment in the target environment; timing data associated with consumption of the content segment in the target environment; software on the device; cookies on the device; indications of other virtual objects on the device;  4Attorney Docket No.: 99005-8006.US01 (PATENT) First Preliminary Amendment identifier of a human user in the target environment; timing data associated with consumption of the content segment in the target environment; interest profile of the human user; behavior patterns of the human user; pattern of consumption of the content segment; attributes of the content segment (parag. 0042 that disclose contextual information based on software).
With respect to claim 20:

Umlauf discloses the apparatus of claim 15, wherein, the virtual content is rendered to appear to pop out of a screen in the target environment (fig. 1 and fig. 2).  
With respect to claim 21:

Umlauf discloses the apparatus of claim 15, wherein, the virtual content is rendered to appear to move around or take on other actions in the target environment (parag. 0004 and 0024).
With respect to claim 22:
Umlauf discloses machine-readable storage medium, having stored thereon instructions, which when executed by a processor, cause the processor to implement a method to render virtual content for consumption in a target environment (parag. 0005, 0018);, the method, comprising detecting consumption of a content segment by a user in the target environment has virtual content associated with it (abstract, parag. 0004, 0006 and 0007 discloses a virtual object); rendering the virtual content for consumption in a target environment; wherein, the virtual content is contextually relevant to the target environment (parag. 0004, 0018-0019).
Umlauf does not explicitly disclose content segment being consumed by a user in the target environment is associated with a virtual segment.
Casper discloses content segment being consumed by a user in the target environment is associated with a virtual segment (Fig. 5B discloses content segment that are displayed to user in a target environment as in parag. 0095-0098). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Casper into the teaching of Umlauf in view of Turley in order to present commerce information relating to video content.


Claims 7-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Umlauf (Pub. No.: US 2015/0378440A1), Casper (Pub. No.: US 2015/0296250A1) as applied to claim 1 above, and further in view of HOLZ (Pub. No.: US 2014/0369558A1).
With respect to claim 7:
The rejection of claim 1 is incorporated; Umlauf, and Casper do not explicitly disclose wherein, the contextual information includes, one or more of an identifier of a human user in the target environment; interest profile of the human user; behavior patterns of the human user.
HOLZ discloses one or more of an identifier of a human user in the target environment; interest profile of the human user; behavior patterns of the human user (parag. 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of HOLZ into the teaching of Umlauf in view of Casper in order to provide for improved image- and sensory-signal-based machine interactivity and/or communication by interpreting the position and/or motion of an object (including objects having one or more articulating members, e.g., hands, but more generally any moving parts of humans and/or animals and/or machines) acquired through various machine sensory mechanisms.
With respect to claim 8:
HOLZ discloses the method of claim 1, wherein, the contextual information includes, one or more of: pattern of consumption of the content segment; attributes of the content segment; location data associated with the target environment (parag. 0050, 0052).
With respect to claim 9:
HOLZ discloses the method of claim 1, wherein, the content segment includes a segment of one or more of, content in a print magazine, a billboard, a print ad, a board game, a card game, printed text, any printed document (parag. 0050 discloses printing of document).
With respect to claim 10:
Umlauf discloses the method of claim 1, wherein, the content segment includes a segment of one or more of, TV production, TV ad, radio broadcast, a film, a movie, an analogue production, a print image or photograph, a digital image, a video, digital render text, a digital document, any digital production, a digital game, a webpage, any digital publication (parag. 0090 discloses a video output and.
With respect to claim 12:
HOLZ discloses the method of claim 1, wherein, the indication that the content segment being consumed in the target environment has virtual object associated with it, includes, one or more of: a pattern of data embedded in the content segment; visual markers in the content segment, the visual markers being perceptible or imperceptible to a human user; sound markers or a pattern of sound embedded in the content segment, the sound markers being perceptible or imperceptible to a human user (parag. 0004).
With respect to claim 13:
Umlauf discloses the method wherein, virtual object represents a virtual place; wherein a human user of the target environment, is able to enter the virtual place represented by the virtual object; wherein, on entering the virtual object, the virtual place within the virtual object is accessible by the human user (parag. 0026-0035).
With respect to claim 14:
Umlauf discloses the method of claim 1, wherein, the virtual object further comprises interior structure or interior content; wherein, the interior content is consumable by a human user, on entering the virtual object; wherein, the internal structure is perceivable by the human user, on entering the virtual object (para. 0019-0022).

Response to Arguments
7.	Applicant’s arguments with respect to claims 1, 15, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649